IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


TIMOTHY JOHNSON,                          : No. 123 EM 2017
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
COMMONWEALTH OF PENNSYLVANIA              :
PROBATION AND PAROLE,                     :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 18th day of December, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.